[Cite as State v. Satterwhite, 2021-Ohio-2878.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             WARREN COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :     CASE NO. CA2020-09-063

                                                   :            OPINION
     - vs -                                                      8/23/2021
                                                   :

 ARNOLD LOVELL SATTERWHITE, JR.,                   :

        Appellant.                                 :




      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 19CR35541


David P. Fornshell, Warren County Prosecuting Attorney, and Kirsten A. Brandt, Assistant
Prosecuting Attorney, for appellee.

William F. Oswall Jr., for appellant.



        BYRNE, J.

        {¶ 1} Arnold Satterwhite appeals from his convictions for involuntary manslaughter

and tampering with evidence. Satterwhite argues that the Warren County Court of Common

Pleas erred in accepting his Alford plea and that his defense counsel provided

constitutionally defective performance. For the reasons detailed below, we find no error in

the trial court's acceptance of the plea, and we further conclude that the plea waived
                                                                    Warren CA2020-09-063

Satterwhite's ineffective assistance of counsel claim.

                             A. Procedural and Factual Background

       {¶ 2} In May 2019, a Warren County grand jury indicted Satterwhite for involuntary

manslaughter (first-degree felony), corrupting another with drugs (second-degree felony),

two counts of trafficking (fifth-degree felonies), and tampering with evidence (third-degree

felony). The charges stemmed from allegations that Satterwhite sold the victim, Adam

Marlow, the fentanyl-laced narcotics on which Marlow overdosed and died.

       {¶ 3} Prior to trial, Satterwhite moved to suppress statements he made during

police questioning as having been obtained in violation of his Miranda rights. In October

2019, the trial court held the suppression hearing. The court heard testimony from Detective

Wynne of the City of Mason Police Department. Detective Wynn explained that detectives

investigating Marlow's death recovered Marlow's cell phone, and in viewing his recent text

messages, identified messages from an individual they believed sold Marlow narcotics.

Pretending to be Marlow, detectives continued texting with this individual, whom they later

identified as Satterwhite.

       {¶ 4} Detectives subsequently interviewed Satterwhite at his place of employment.

Detective Wynn described the circumstances of the interview, and the state played an audio

recording of the complete interview, which lasted approximately 25 minutes.          At the

beginning of the interview, detectives obtained Satterwhite's cell phone. They also informed

Satterwhite of his Miranda rights and had him sign a Miranda form at the end of the

interview. The detectives did not arrest Satterwhite but kept his cell phone.

       {¶ 5} Subsequently, the trial court issued a decision denying the motion to suppress

on the basis that Satterwhite's questioning by police did not implicate Miranda as he was

not in police custody. Additionally, the court found that even if Miranda had applied,

Satterwhite knowingly and voluntarily waived his Miranda rights.

                                             -2-
                                                                        Warren CA2020-09-063

         {¶ 6} Satterwhite later filed a pro se motion to suppress evidence obtained from his

cell phone. Satterwhite argued that the police illegally seized his cell phone without a

warrant.

         {¶ 7} Four days after filing the pro se motion to suppress, Satterwhite appeared

before the trial court for a change of plea hearing. At the hearing, the court confirmed that

Satterwhite intended to plead guilty to involuntary manslaughter and tampering with

evidence. The plea form further indicated that the state had agreed to dismiss the remaining

three counts of the indictment. The court informed Satterwhite that by pleading guilty to

involuntary manslaughter he could face up to 11 years in prison, and that by pleading guilty

to tampering with evidence, he could face up to 36 months in prison. However, the court

indicated that, consistent with the parties' pretrial discussions, if Satterwhite did plead guilty,

it was the court's intention to sentence him to only five years in prison, although this was

not a joint and agreed sentence.

         {¶ 8} The court then proceeded to engage Satterwhite in a Crim.R. 11 plea

colloquy, informing him of the various constitutional rights he would forego by pleading

guilty. At all times, Satterwhite acknowledged that he understood he was waiving these

rights and it was his intention to do so.

         {¶ 9} The court then asked the state to read into the record the facts of the offense.

The prosecutor stated that the offense occurred on December 15, 2018, that Adam Marlow

died after obtaining cocaine, heroin, and fentanyl and that Satterwhite had provided those

drugs.     The prosecutor further stated that Satterwhite had tampered with evidence

sometime between the offense date and December 28, 2018 by deleting text messages

between himself and Marlow, which text messages would have indicated that Satterwhite

provided drugs to Marlow.

         {¶ 10} The court asked whether Satterwhite agreed to the facts. Satterwhite nodded

                                               -3-
                                                                    Warren CA2020-09-063

his head negatively. Upon confirming that Satterwhite did not admit that the facts were true,

the court informed him that he had the right to plead guilty whether he committed the crime

or not and whether he would admit to the facts or not, and that this was called an Alford

plea. However, the court indicated that it would need the prosecutor to describe the

evidence the state would submit at trial to make a finding that there was substantial

evidence of Satterwhite's guilt.

        {¶ 11} The prosecutor then summarized the evidence the state would seek to admit

at trial:

              State has text messages that went back and forth between our
              victim Adam Marlow and the defendant, where there was an
              arrangement to purchase drugs. Mr. Marlow believed he was
              obtaining one form of drug, apparently what the defendant sold
              him was something different. He then proceeded to take those
              drugs and overdosed on the date in question. He was found
              dead of an overdose and had cocaine and fentanyl within his
              system at the time of the overdose, which proceeded to be the
              cause of his death. Mason Police then proceeded to an
              investigation which led them through the text messages to the
              defendant as the provider of those drugs. Upon obtaining the
              cell phone of the defendant, there were messages that had
              existed with regard to Mr. Marlow's phone, between the
              defendant and him that the defendant had deleted from his
              phone and no longer existed at the time the police were able to
              obtain indicating that he had destroyed or attempted to destroy
              that evidence in order to prevent being prosecuted for these
              offenses.

        {¶ 12} Upon hearing the prosecutor's description of the evidence, the court indicated

that it would also consider the evidence submitted at the earlier suppression hearing. Based

upon the prosecutor's representations and the suppression hearing, the court found that

there was substantial evidence of Satterwhite's guilt. Accordingly, the court found that

Satterwhite had made a knowing, voluntary, and intelligent choice to plead guilty and that

the court would find Satterwhite guilty.

        {¶ 13} At Satterwhite's subsequent sentencing hearing, the court sentenced him to


                                            -4-
                                                                        Warren CA2020-09-063

an aggregate sentence of five years in prison. Satterwhite appeals, raising two assignments

of error.

                                         B. Legal Analysis

       {¶ 14} Assignment of Error No. 1:

       {¶ 15} THE TRIAL COURT ERRED WHEN IT ACCEPTED SATTERWHITE'S PLEA

AFTER SATTERWHITE DENIED GUILT, AND WHEN THE PLEA HEARING WAS NOT

CONDUCTED PROPERLY UNDER ALFORD V. NORTH CARLONIA.

       {¶ 16} Satterwhite argues that the trial court improperly accepted his plea pursuant

to North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160 (1970). Satterwhite contends that the

court erred by failing to specifically inquire into whether he believed that it was in his best

interest to enter a plea. He argues that it must be clear that he was "obviously aware of the

risks of proceeding to trial" and that it was not clear from the evidence that his decision to

plead was rationally calculated.       Satterwhite specifically points to the lack of evidence in

the record that his defense counsel recommended the plea and that the court did not

engage in a discussion with him as to why he believed a plea was in his best interest,

notwithstanding his denial of guilt.

                                        1. The Alford Plea

       {¶ 17} In North Carolina v. Alford, the United States Supreme Court held that a trial

court may accept a guilty plea notwithstanding a defendant's claim of innocence "when * *

* a defendant intelligently concludes that his interests require entry of a guilty plea and the

record before the judge contains strong evidence of actual guilt." 400 U.S. at 37. In such

cases, there is a "heightened duty upon the trial court to ensure that the defendant's rights

are protected and that entering the plea is a rational decision on the part of the defendant."

State v. Carey, 3d Dist. Union No. 14-10-25, 2011-Ohio-1998, ¶ 7. Although an Alford plea

allows a defendant to maintain his factual innocence, the plea has the same legal effect as

                                                -5-
                                                                     Warren CA2020-09-063

a guilty plea. Carey at ¶ 6.

       {¶ 18} "Because pleas accompanied by protestations of innocence give rise to an

inherent suspicion" that a plea may not have been knowing, voluntary, and intelligent,

"Alford and the cases following it have made it clear that guilty pleas accompanied by an

assertion of innocence should not be accepted unless there is a factual basis for the plea,

and until the court accepting the plea has attempted to resolve the conflict between the

waiver of trial rights and the assertion of innocence." State v. Schmidt, 3d Dist. Mercer No.

10-10-04, 2010-Ohio-4809, ¶ 14; State v. Kirigiti, 10th Dist. Franklin No. 06AP-612, 2007-

Ohio-6852, ¶ 15, citing State v. Padgett, 67 Ohio App.3d 332 (2d Dist.1990). Where a

defendant enters an Alford plea, "[t]he trial judge must ascertain that notwithstanding the

defendant's protestations of innocence, he has made a rational calculation that it is in his

best interest to accept the plea bargain offered by the prosecutor." Padgett at 338.

       {¶ 19} However, in accepting an Alford plea, a trial court is not required to directly

inquire of the defendant to determine whether he has made a rational calculation to plead

guilty. State v. Lacumsky, 6th Dist. Ottawa No. OT-08-060, 2009-Ohio-3214, ¶ 9. In the

absence of such an inquiry, there may be sufficient information before the trial court to

determine that the defendant's decision to plead guilty notwithstanding an assertion of

innocence was a rational decision. Kirigiti at ¶ 15.

       {¶ 20} Under Alford, the standard for determining the plea's validity is "whether the

plea represents a voluntary and intelligent choice among the alternative courses of action

open to the defendant." 400 U.S. at 31. The Ohio Supreme Court has determined that this

standard is met "where the record affirmatively discloses that: (1) a guilty plea was not the

result of coercion, deception or intimidation; (2) counsel was present at the time of the plea;

(3) his advice was competent in light of the circumstances surrounding the plea; (4) the plea

was made with the understanding of the nature of the charges; and, (5) the plea was

                                             -6-
                                                                                Warren CA2020-09-063

motivated either by a desire to seek a lesser penalty or a fear of the consequences of a jury

trial, or both, the guilty plea has been voluntarily and intelligently made." State v. Piacella,

27 Ohio St.2d 92, 96 (1971). A court must look at all the particular facts and circumstances

surrounding the case to determine whether a defendant's plea was made voluntarily,

intelligently, and knowingly. State v. Carter, 60 Ohio St.2d 34, 38 (1979), citing Johnson v.

Zerbst, 304 U.S. 458, 464, 58 S.Ct. 1019 (1938).

        {¶ 21} In State v. Fetherolf, 10th Dist. Franklin No. 19AP-129, 2019-Ohio-4176, the

Tenth District Court of Appeals affirmed the trial court's acceptance of an Alford plea. There,

the defendant was indicted on two counts of first-degree felony rape. Id. at ¶ 2. The

defendant subsequently entered Alford pleas to two counts of second-degree felony sexual

battery.    The court accepted the pleas and subsequently imposed eight-year prison

sentences, run consecutively, on both sexual battery counts. Id.1

        {¶ 22} On appeal, Fetherolf argued that the court failed to engage him in an adequate

colloquy to determine whether his Alford pleas were entered knowingly, intelligently, and

voluntarily. Fetherolf contended that there was "an inadequate discussion of the benefits

that might inure to him by entering an Alford plea." Id. at ¶ 11. The court of appeals rejected

this argument, finding that "[t]he benefit to Fetherolf in pleading to lesser offenses was

obvious—it removed the significant risk to him of going to trial and being convicted of the

greater offenses." Id. The court further noted that the state had summarized the expected

testimony of the 12-year-old victim, who had reported that the defendant had committed

acts of digital penetration, thus supporting a conviction on the greater offenses.

Accordingly, the court found that the trial court had sufficient information before it to

determine that Fetherolf's decision to plead guilty to reduced charges of sexual battery was



1. The defendant had also been charged with other counts but entered traditional guilty pleas to those counts,
as charged.

                                                    -7-
                                                                          Warren CA2020-09-063

rational. Id.

       {¶ 23} In State v. Hughes, 4th Dist. Highland No. 20CA2, 2021-Ohio-111, the Fourth

District invalidated an Alford plea. There, the trial court had not requested "the basic facts

surrounding the indictment and instead stated that it would 'proceed with sentencing

immediately due to the nature of the offense and also I've reviewed the discovery and the

Defendants [sic] prior record.'" Id. at ¶ 12. The record on appeal did not contain the state's

discovery responses, and the state conceded at oral argument that it had not in fact

provided its discovery to the court.        Accordingly, the court of appeals was unable to

ascertain whether the state's discovery contained strong evidence of the defendant's guilt.

The court additionally noted that no bill of particulars had been filed in the case, which could

have assisted the trial court in discerning the strength of the case. Id. The court held that

the plea did not meet the heightened standards mandated under Alford because the record

was "'devoid of a basic factual framework against which the trial court could weigh' Hughes's

claims of innocence against his willingness to waive trial." Id. at ¶ 15, quoting State v.

Casale, 34 Ohio App.3d 339, 340 (8th Dist.1986).

                             2. Analysis of Satterwhite's Alford Plea

       {¶ 24} After a thorough review of the record, we find that the totality of the

circumstances supports the conclusion that Satterwhite's plea was a voluntary, intelligent,

and rationally calculated decision. At the outset of the plea hearing, the court stated:

                It is my understanding that Mr. Satterwhite is going to be
                entering a plea of guilty to the involuntary manslaughter and to
                the tampering with evidence * * * Mr. Satterwhite, if you enter a
                plea of guilty to this charge, it is the Court's intention to sentence
                you to five years in prison, which is sort of consistent with the
                discussions that we have had in pretrial * * *.

Satterwhite was represented by counsel at the hearing. Counsel agreed with the court's

description of the understanding concerning Satterwhite's plea.


                                                -8-
                                                                     Warren CA2020-09-063

       {¶ 25} The court next inquired of Satterwhite whether anyone had made any "threats,

promises or representations to get you to plead guilty." Satterwhite confirmed that no one

had. Satterwhite further confirmed that he had read and reviewed the plea form, which

reflected all aspects of the guilty plea, including the plea to the two counts and the state's

dismissal of the remaining counts. Satterwhite also acknowledged that he reviewed the

plea form with his counsel before he signed it. The court then informed Satterwhite:

              You're going to be entering a plea of guilty to one count of
              involuntary manslaughter, one count of tampering with
              evidence. The involuntary manslaughter is a first degree felony.
              It's punishable by up to eleven years in prison and a $20,000
              fine. The tampering with evidence is a third degree felony. It is
              punishable by up to thirty-six months in prison, and a $10,000
              fine.

       {¶ 26} Thus, the record affirmatively discloses that Satterwhite's plea was not the

result of coercion, deception, or intimidation, was offered in the presence of counsel, and

with the competent advice and assistance of counsel, and was offered with an

understanding of the nature of the charges, and with knowledge of all salient aspects of the

ramifications of the plea, including the potential maximum penalties and the court's

agreement to sentence him to less than the maximum penalty. Piacella at 96.

       {¶ 27} Unlike in Hughes, the record in this case also demonstrates that the trial court

had the requisite factual basis before it to assess the strength of the state's case. The court

heard testimony from Detective Wynn concerning how police were able to identify

Satterwhite as the person who had supplied the narcotics that caused Adam Marlow's

death. The court heard the initial police interview, in which Satterwhite admitted that he

knew Marlow, that Marlow was looking for drugs, and that he had communicated with

Marlow as well as the police officers posing as Marlow. During the interview, a police officer

also described and read aloud many of the text messages exchanged between Satterwhite

and Marlow (or police posing as Marlow), which were blatant drug-related communications,

                                             -9-
                                                                    Warren CA2020-09-063

including drug-related communications on the day of Marlow's overdose.

       {¶ 28} The prosecutor also read into the record the anticipated evidence that would

be introduced at a trial. That evidence included the text messages found on Marlow's phone

evidencing a drug exchange and the absence of the incriminating text messages on

Satterwhite's recovered phone, indicating a purpose to destroy or conceal evidence.

       {¶ 29} Like in Fetherolf, the benefit to Satterwhite in pleading guilty was obvious. In

pleading guilty to two counts of the indictment, the state was agreeing to dismiss the

remaining three counts:     a second-degree felony and two felony-five offenses.         The

dismissal of these counts removed a potential additional maximum sentence of eight years

and 24 months in prison.       R.C. 2929.14(A)(2)(b) and (A)(5).       Moreover, the court

represented to Satterwhite that, consistent with pretrial discussions, it intended to sentence

him to five years in prison if he pled guilty as agreed. As he was made aware, Satterwhite

faced a potential sentence of eleven years on the involuntary manslaughter charge and

thirty-six months on the tampering charge. R.C. 2929.14(A)(1)(b) and (A)(3). Thus, there

was an obvious and substantial benefit to Satterwhite in entering the guilty plea. The record

supports the conclusion that Satterwhite's plea was "motivated * * * by a desire to seek a

lesser penalty." Piacella, 27 Ohio St.2d at 96.

       {¶ 30} Satterwhite cites State v. Padgett, 67 Ohio App 3d 332 (2nd Dist.1990), and

State v. Gossard, 2nd Dist. Montgomery No. 19494, 2003-Ohio-3770, for the proposition

that the court erred in accepting his Alford plea when it did not specifically question him or

his counsel as to why they believed it was in his best interest to enter the plea. However,

neither Alford nor Piacella created any affirmative duty on a trial court to question the

defendant concerning the motivation to plead. Other courts have specifically rejected the

argument that a court must directly inquire of a defendant to determine whether he or she

has made a rational calculation to plead guilty. Lacumsky, 2009-Ohio-3214, at ¶ 9.

                                            - 10 -
                                                                      Warren CA2020-09-063

       {¶ 31} We agree that it could be beneficial to have the defendant explain, or defense

counsel put on record, the rationale for entering an Alford plea. As a matter of best practice,

then, trial courts should consider questioning defendants or their counsel on the record

regarding their rationale for entering an Alford plea. However, such an inquiry is not

necessarily required, especially in a case such as this where the state's evidence against

Satterwhite was so strong, and the benefit to pleading guilty to less than all charges for less

than the maximum penalty was so obvious. In a different case, where the evidence is

questionable, or the benefit of the plea not so obvious, such an inquiry could resolve any

potential issues in determining the rationality of the plea.

       {¶ 32} Based on the foregoing analysis, we find that the trial court possessed

sufficient information to assess the voluntariness of Satterwhite's plea notwithstanding his

refusal to agree to the facts.      The record supports the trial court's conclusion that

Satterwhite's plea was a rational, calculated decision.        We overrule Satterwhite's first

assignment of error.

       {¶ 33} Assignment of Error No. 2:

       {¶ 34} SATTERWHITE'S         CONVICTION        MUST     BE    REVERSED       DUE    TO

INEFFECTIVE ASSISTANCE OF COUNSEL.

       {¶ 35} Satterwhite contends that his counsel provided constitutionally deficient

performance by failing to move to suppress the evidence obtained as a result of the

"unlawful seizure" of his cell phone. Satterwhite argues that there was no testimony at the

suppression hearing justifying a warrantless seizure of the cell phone and therefore, there

was no reason not to proceed to move to suppress the cell phone.

       {¶ 36} Satterwhite's Alford plea has the same legal effect as a guilty plea. Carey,

2011-Ohio-1998, ¶ 6.      "A defendant who pleads guilty also waives the right to claim

ineffective assistance of counsel, except to the extent that counsel's deficient performance

                                             - 11 -
                                                                      Warren CA2020-09-063

caused the plea to be less than knowing and voluntary * * *." State v. Moxley, 12th Dist.

Madison No. CA2011-06-010, 2012-Ohio-2572, ¶ 18. Satterwhite does not argue that the

failure to move to suppress based on the cell phone seizure caused his plea to be less than

knowing and voluntary. Significantly in this regard, Satterwhite appeared for the change of

plea hearing only four days after filing his own pro se motion to suppress. Satterwhite's

abandonment of his own motion underscores the fact that it did not affect his decision to

plead. Accordingly, based upon our resolution of Satterwhite's first assignment of error, we

conclude that Satterwhite's Alford plea waived the right to claim ineffective assistance of

counsel.

       {¶ 37} Even if he had not waived the argument, we note that the failure to file a

motion to suppress does not constitute per se ineffective assistance of counsel. State v.

Smith, 12th Dist. Fayette No. CA2014-05-013, 2015-Ohio-1094, ¶ 44.                To establish

ineffective assistance of counsel for failure to file a motion to suppress, a defendant must

be able to prove that there was a basis for suppression of the evidence in question. State

v. Brown, 115 Ohio St.3d 55, 2007-Ohio-4837, ¶ 65. Even when there is some evidence in

the record to support a motion to suppress, "an appellate court presumes that defense

counsel was effective if defense counsel could reasonably have decided that the motion to

suppress would have been futile." State v. Dominguez, 12th Dist. Preble No. CA2011-09-

010, 2012-Ohio-4542, ¶ 20.

       {¶ 38} Had Satterwhite not waived the right to claim ineffective assistance, we would

still not be able to determine, on this record, whether counsel provided deficient

representation. The record is simply undeveloped concerning how the cell phone was

transferred to police control, i.e., whether it was involuntarily seized, or whether Satterwhite

surrendered it voluntarily. The audio recording of the interview does reflect that Satterwhite

voluntarily provided police with his passcode to open the phone. Regardless, on this record,

                                             - 12 -
                                                                  Warren CA2020-09-063

we can only presume that counsel reasonably determined that a motion to suppress would

have been futile. Satterwhite's decision to abandon his pro se motion to suppress in favor

of pleading bolsters this conclusion.   Consequently, we overrule Satterwhite's second

assignment of error.

      {¶ 39} Judgment affirmed.


      PIPER, P.J., and S. POWELL, J., concur.




                                          - 13 -